Citation Nr: 0320569	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  01-09 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial compensable disability rating for 
residuals of a gunshot wound to the right heel.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel

INTRODUCTION

The veteran had active military service from July 1950 to 
July 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Honolulu, Hawaii, which awarded service 
connection for residuals of a gunshot wound to the right 
heel, and assigned a noncompensable disability rating.

In December 2002, the veteran testified at a hearing held at 
the RO before the undersigned Veterans Law Judge.  A copy of 
that hearing transcript is in the claims file.


FINDING OF FACT

The veteran's residuals of a gunshot wound to the right heel 
are manifested by subjective complaints of pain, with no 
objective medical findings of a deformity or scar.  


CONCLUSION OF LAW

The criteria for assignment of a compensable initial 
disability rating for residuals of a gunshot wound to the 
right heel have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5284 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim that his 
service-connected residuals of a gunshot wound to the right 
heel should be assigned a higher (compensable) disability 
rating.

As a preliminary matter, the Board notes that during the 
pendency of this appeal there was a significant change in the 
law.  On November 9, 2000, Congress enacted the Veterans 
Claims Assistance Act of 2000 (VCAA).  Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Among other things, the VCAA amended 38 U.S.C.A. 
§ 5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  Under 38 U.S.C.A. 
§ 5103A, the VCAA codified VA's duty to assist, and provided 
that VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA are found at 38 C.F.R. 
§§ 3.102, 3.159.  

One of the requirements under the VCAA is that VA notify a 
claimant of any information or evidence that is necessary to 
substantiate the claim, including which portion of evidence 
the claimant should provide, and which portion VA will 
attempt to obtain.  38 U.S.C.A. § 5103; Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  A review of the 
claims file shows that this requirement was met, particularly 
as evidenced by a March 2001 letter in the claims file, which 
explained to the veteran what the evidence must show to 
substantiate his claim.  The letter notified the veteran of 
the type of evidence needed from him, and informed him of the 
actions VA would take to assist him with development of his 
claim.

The March 2001 letter essentially complied with the recent 
holding of Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That case held that 38 C.F.R. § 19.9(a)(2)(ii) (2002) 
is invalid to the extent it provides a claimant "not less 
than 30 days" to respond to a VCAA notification letter sent 
by the Board because it is contrary to 38 U.S.C.A. § 5103(b), 
which provides a claimant one year to submit evidence.  In 
this case, the VCAA notification letter was sent to the 
veteran by the RO and not the Board.  The RO's duty to 
notify, pursuant to 38 C.F.R. § 3.159(b), was not invalidated 
by the recent Federal Circuit decision.  Moreover, even 
though the March 2001 letter asked the veteran to send 
additional evidence or information to the RO by the end of a 
60-day time period from the date of the letter, the letter 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  Since that one-year 
time period has now expired, it is clear that the veteran has 
nothing further to submit, and adjudication of his claim can 
proceed.

In addition to the foregoing, by rating decision dated in May 
2001, and a statement of the case (SOC) issued in September 
2001, the veteran was informed of the laws and regulations 
governing his claim on appeal, including the requirements for 
establishing an increased rating for his disability.  The 
Board is satisfied that the veteran was put on notice as to 
the evidence needed to substantiate his claim, including what 
evidence he should supply, and what evidence VA would assist 
in obtaining.  See 38 U.S.C.A. § 5103.

VA also has a duty under the VCAA to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits.  38 U.S.C.A. § 5103A.  Throughout this appeal, VA 
has assisted the veteran in obtaining relevant evidence.  The 
record contains the veteran's service medical records, VA 
clinical records, and private treatment records.  In July 
2000, the veteran underwent a VA examination for the feet, 
specifically in connection with the claim on appeal.  The 
Board has reviewed that examination report, and finds it 
thorough and complete for purposes of adjudicating this 
appeal.  In December 2002, the veteran testified at a hearing 
held before the undersigned Veterans Law Judge, and a 
transcript of that hearing is in the claims file.  As is 
clearly documented in the record, attempts have been made to 
secure all relevant records identified by the veteran, and 
the Board is unaware of any additional evidence that should 
be obtained prior to proceeding with this appeal.  In short, 
the Board concludes that the duty to assist the veteran was 
satisfied, and the case is ready for appellate review.  See 
38 U.S.C.A. § 5103A.  

A brief history of this appeal is as follows.  In September 
1999, the veteran filed a claim for service connection for a 
gunshot wound sustained on his right heel during active 
service.  The RO awarded service connection in a May 2001 
rating decision, and assigned a noncompensable disability 
rating, effective from September 1999.  The veteran disagreed 
with that rating, and initiated the present appeal.

The veteran's service medical records contain clinical 
findings of frostbite in the feet, but they are silent for 
any documentation of a gunshot wound to the right heel.  

Following service separation, the veteran underwent a VA 
examination in December 1954.  The veteran reported a history 
of frostbite in service, but he did not mention a gunshot 
wound at that time.  The examiner noted that the feet bore no 
scars or other evidence of residuals of frostbite.  (The 
veteran was awarded service connection for residuals of 
frostbite to the hands and feet in a November 1954, rated as 
noncompensable; he is currently assigned a 10 percent rating 
for each foot.)  

In a September 1998 VA examination for cold injuries, it was 
noted that the skin on the veteran's feet was normal in color 
and texture, and there were no lesions.  The veteran did not 
report a history of a gunshot wound at that time.

The record contains private treatment records from Kaiser 
Permanente, which are dated from approximately June 1996, to 
March 2000.  Those records primarily reflect treatment for a 
left knee disability, which led to a left total knee 
arthroplasty.  The records are silent for any findings 
pertaining to a gunshot wound to the right heel.  

In July 2000, a statement was received from one of the 
veteran's friends who had served with him on active duty.  He 
described the incident in which the veteran was hit in the 
right heel by enemy fire.  He indicated that the heel of the 
veteran's shoe was split off, and his heel skin pad was cut.  
According to this statement, it was ten degrees below zero, 
and there was no blood on the veteran's heel.  They wrapped 
the foot with whatever they could find, and they were later 
issued "snow packs," a type of winter footwear.  

In July 2000, the veteran underwent a VA examination in 
connection with this claim.  The examiner indicated that he 
had reviewed the veteran's records prior to the examination.  
He related the veteran's history of a gunshot wound to the 
right heel, which occurred during service.  The diagnosis was 
status post gunshot wound to the right heel, with no 
deformity and no scar.  

At the December 2002 hearing, the veteran testified that 
although his right heel was healed, it was sore and painful.  
He reported difficulty standing or walking for a long period 
of time.  He also reported that sometimes his disability 
would wake him up during the night.  The veteran's wife 
testified that she noticed that the veteran limps 
periodically, and they were unable to walk together as much 
as they used to.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In evaluating 
disabilities of the musculoskeletal system it is necessary to 
consider, along with the schedular criteria, functional loss 
due to flare-ups of pain, fatigability, incoordination, pain 
on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995)(diagnostic codes that provide ratings solely based on 
loss of range of motion must consider functional loss and 
factors of joint disability attributable to pain).

As this appeal arose out of the veteran's disagreement with 
the initial rating assigned to his residuals of a gunshot 
wound to the right heel, the possibility of staged ratings 
will be considered.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (at the time of an initial rating, separate or 
"staged" ratings may be assigned for separate periods of 
time based on the facts found). 

The veteran is currently assigned a noncompensable rating for 
his residuals of a gunshot wound to the right heel pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5284, which rates foot 
injuries.  A 10 percent rating is assigned for moderate foot 
injuries, and a 20 percent rating is assigned for moderately 
severe foot injuries.  

The Board has considered all the evidence of record, but 
finds that the preponderance of the evidence is against 
assignment of an initial compensable disability rating for 
residuals of a gunshot wound to the right heel.  As noted in 
the evidence summarized above, the medical evidence of record 
is essentially silent for any objective symptomatology 
attributable to a gunshot wound to the right heel.  The 
initial injury, sustained in service, is undocumented in the 
veteran's service medical records, and as such, the only 
evidence of record regarding the nature of the original 
injury is in the form of statements from the veteran and his 
friend.  

Although the veteran underwent a recent VA examination in 
July 2000, the examiner concluded that the veteran's right 
heel demonstrated no deformity, and no scar.  In the absence 
of some objective clinical findings of residuals of a gunshot 
wound to the right heel, there is no basis to assign a 
compensable rating for a moderate foot disability, under 
Diagnostic Code 5284.  

The Board has considered the veteran's complaints of pain, 
particularly as set forth in the December 2002 hearing 
transcript.  However, while the Board does not question the 
veteran's pain, the Board finds that without some supporting 
clinical findings attributing such complaints to residuals of 
a gunshot wound to the right heel, there is no basis to 
assign a higher disability rating based on pain and 
functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8 Vet. App. 202, 206-7.  

The Board has also considered whether the veteran's 
disability warrants a higher rating under a related 
diagnostic code provision.  Gunshot wounds often involve 
muscle damage, and are typically rated according to criteria 
set forth in 38 C.F.R. § 4.56.  According to 38 C.F.R. 
§ 4.56(c), the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Muscle injuries under Diagnostic 
Codes 5301 through 5323, shall be classified as slight, 
moderate, moderately severe, or severe.  See 38 C.F.R. § 4.56 
(d).  Each classification requires an examination of the 
initial treatment for the wound in the service department 
records.

In the present case, there is no indication that the 
veteran's residuals of a gunshot wound to the right heel 
involves any muscle damage.  As already noted, the veteran's 
injury is undocumented in his service medical records.  More 
significantly, the post-service medical evidence of record is 
silent for any objective clinical findings of residuals from 
the in-service injury, including evidence of any residual 
scarring.  While we are not questioning that the veteran 
incurred the gunshot wound, the service medical records and 
the medical records following service do not show scarring, 
muscle injury or other residuals productive of a compensaible 
level of disability.  Most of the post-service medical 
evidence pertaining to the veteran's feet reflect 
manifestations that are attributed to his service-connected 
frostbite and not the gunshot wound. For example, the 
diagnoses of the recent VA medical examination of the feet, 
attributed arthritic and skin changes of the hands and feet 
to the veteran's history of cold exposure. The right heel 
gushot wound, as noted above, was manifested by no deformity 
and no scar.  In the absence of any current clinical findings 
demonstrating or even approximating a compensable degree of 
disability resulting from the service-connected gunshot wound 
under any applicable diagnostic code provision, the Board is 
unable to reach a favorable determination in this appeal.

In short, the Board finds that the currently assigned 
noncompensable rating for residuals of a gunshot wound to the 
right heel is appropriate, and the preponderance of the 
evidence is against a higher rating at this time.  In 
reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
disability, including any effects on the veteran's earning 
capacity and his ordinary activity.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  The Board has also applied all pertinent 
aspects of 38 C.F.R. Parts 3 and 4.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.  At present, however, 
there is no basis for a compensable rating.  The Board has 
considered the benefit of the doubt rule in this case, but as 
the evidence is not in relative equipoise, that rule does not 
provide a basis for a higher rating.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

Finally, the Board has considered whether the veteran's 
disability present such an exceptional or unusual disability 
picture as to render impractical application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).  The veteran 
has not specifically alleged, nor does the record reflect, 
that his residuals of a gunshot wound to the right heel has 
adversely affected his employment.  The Board emphasizes that 
the Schedule for Rating Disabilities assigns percentage 
ratings that are intended to represent the average impairment 
in earning capacity resulting from service-connected diseases 
and injuries and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Id.  

In the present case, the Board finds that the effects of the 
veteran's disability is accurately reflected in the currently 
assigned noncompensable rating.  In the absence of evidence 
in the record of frequent periods of hospitalization or 
marked interference with employment, there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's residuals of a gunshot wound to the right heel.  As 
such, the Board finds no basis to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996) (the Board may 
affirm an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1)). 

ORDER

The schedular criteria not having been met, the claim for 
entitlement to an initial compensable disability rating for 
residuals of a gunshot wound to the right heel is denied.  



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

